11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of J.M.R., a child,          * From the 318th District
                                               Court of Midland County,
                                               Trial Court No. FM 56,868.

No. 11-15-00037-CV                           * July 2, 2015

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)



     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the
appeal is dismissed.